HILL, Circuit Judge
(dissenting).
I cannot agree with the majority that these lien claims are excluded by the provisions and purposes of the Kansas lien law “as construed and interpreted by the Kansas courts.” I find no sup*633port for the decision in the statutes, cases or underlying policy, and accordingly deem the lower court’s decision clearly erroneous.
Prior to September, 1966, Goodyear had advertised for bids on the expansion project at their Topeka, Kansas plant. Mrs. E. A. Jones, d/b/a Jones Electric Machinery Company, submitted a bid on the electrical work required on the addition. The Jones bid was accepted by Goodyear on September 13, 1966, and Jones was requested to commence work immediately. Jones Electric was managed by Mr. Ralph Jones, son of Mrs. E. A. Jones, who complied with the Goodyear request and began work within a week. The labor force hired by Mr. Jones included Duane Post, a prior employee of Jones, and Bruce Walters, a new employee, both of whom were journeymen electricians and members of the International Brotherhood of Electrical Workers. Between September 13 and 20, both of these electricians were allegedly subjected to abuses by their union, all aimed at prompting their separation from the Goodyear job. Apparently the threats took their toll and on the 20th Walters and Post approached Ralph Jones, advised him of their state of affairs, and prepared to walk off the job;
Exactly what took place during the remainder of that meeting is uncertain but the parties all agree that the result was an agreement, signed by Ralph Jones as managing agent for Jones Electric Company to pay these two men an “additional wage” to remain as foremen until the completion of the job. The agreement is the heart of this lawsuit.1 After the agreement was signed, Walters and Post returned to the Goodyear job as Jones’ foremen and drew their regular minimum union wage until the job was completed.
It is further agreed that on March 10, 1967, Universal executed and delivered a labor and materials payment bond, in which Jones was principal and Goodyear was obligee. Sometime subsequent to completion of the Goodyear job, it became apparent that Jones Electric was in financial difficulties so that Goodyear requested affidavits, as contractually required, indicating that no right to a lien existed in favor of specified persons, before the remaining $52,661.04 due was paid. Jones failed and refused to comply with this request and Goodyear promptly filed this interpleader action, depositing the amount due with the registry of the District Court to protect itself from the many claims being asserted against it by Jones’ creditors.
Subsequently Post and Walters filed an answer and cross-complaint alleging in substance the existence of their agreement with Jones; that it had not been paid when due; that they had filed a lien pursuant to Kansas law and alleged a superior claim to all others. Count II of the cross-claim alleges that wages are due them from Jones for work done after completion of the Goodyear job and prays for judgment in that amount and a lien on the interpleaded sum. »
All parties agree that the validity of appellants’ claims turn on whether the money is viewed as payment for labor and lienable under Kansas law, or, as contended by appellees, whether the money was a premium Jones paid for the right to select his own foremen and for appellants to assume the risks of their union’s reprisals.
*634K.S.A. 60-1103 declares that any person furnishing labor used at the site of the property subject to the lien, under agreement with a contractor or subcontractor, may obtain a lien for the amount due. The interpretation given to this statute and its predecessors has always been one of strict construction,2 requiring compliance with the statute, with no consideration to equity in the initial proceedings.3 Notwithstanding, once the claim is within the lien statute, it is to be liberally construed.4 I believe this to be the posture of the case before us.
In denying relief to cross-claimants, the trial court limited its interpretation of “labor” as used in the lien statute, to “manual labor.” 5 This is plainly too restrictive in a statute which has as its purpose the protection of wage earners furnishing services to the owner or its contractor.6 Although there is a lack of complete harmony among the jurisdictions, the decided weight of authority accords with the rule which allows the enforcement of a lien claim for supervising the construction of a building or improvements.7 Numerous decisions now recognize that “labor” is more inclusive than the phrase “manual labor” would indicate, and is broad enough to include mental or physical toil, bodily or intellectual exertion.8 Had an architect been engaged to render his services in the construction of this project, he would from all appearances, be entitled to a lien,9 even though such services are not manual labor. The electrical work here was performed by union labor, and in this situation, the union required two foremen who were not permitted to use the tools of their trade and whose duties were supervisory. They are required to plan and lay out the work of electricians on the job and to oversee the work of their crew. The owners here knew that union labor would be employed and, resultingly, that foremen would be required. In such a situation the services of Walters and Post ought to be lienable items within the contemplation of the Goodyear contract and the lien statute.
The trial court concluded that the promise to pay additional wages was not intended to be for labor, but that it was intended to be inducement to Walters and Post to endure loss of favor with their union. It is the aim of courts in interpreting a written contract to give effect to the mutual intention of the parties as it existed at the time of the execution of the contract.10 In construing a written contract, the meaning of the instrument should be ascertained by considering all the pertinent provisions and never be determined by critical analysis of a single or isolated provision.11 In short, the instrument is to be interpreted from its four corners and all language employed must be taken into consideration.12
The instrument recites that the presence of Walters and Post was “absolutely essential to the project’s completion,” whereupon Jones contracted to pay an *635“additional wage” upon the job’s completion. The ordinary use of this term indicates “compensation given to a hired person for his services.” 13 [emphasis added] Had the parties meant this to be for other than labor as the lien statute required, they could have so indicated by using the term bonus, etc. These men were paid for labor, not from philanthropy, and the “additional wage” was to supplement their union wage.
Appellants readily admit that the additional wage persuaded them to remain in the service of Jones. When they approached Mr. Jones with the threats they had received, and their conviction for quitting the Goodyear job was manifest, their services were obviously worth an increased wage to Jones. To insure meeting the contractual demands with Goodyear, Jones was willing to increase their remuneration in the amount of $5500 each. This was not a gift, but a realization on the part of Jones that because of the circumstances enumerated in the whereas clauses of the instrument, the value of the services provided by the two men was increased. With payment due under the contract with Goodyear at completion of the project, it certainly cannot be considered unusual or indicative of a bonus to postpone payment until that date. Indeed it seems that such is not an unusual practice.14
By deciding that the wages due under the contract are lienable items, and in view of Universal’s admission that the bond protected against such liens, it follows that the surety would be liable on its bond for the $11,000 plus interest, pursuant to K.S.A. 16-201.
Appellants’ final argument appears to be but an attempt to appeal from a denial of a motion for summary judgment, and I would concur with the majority’s disposition of that point.

. “September 20, 1966
TO THOSE CONCERNED:
WHEREAS, my first two foremen on the Goodyear job, Bruce Walters and Duane Post, are experiencing a great deal of difficulty with their Union because of this foremanship, and
WHEREAS, their presence is an absolute essential to the project’s completion and these two men by their continued loyalty to me, are seriously jeopardized in future employment opportunities, I do now on this twentieth day of September, Nineteen Hundred Sixty-Six (Sept. 20, 1966) promise and contract to pay upon this job’s completion an additional wage in the amount of Fifty-Five Hundred Dollars ($5500) EACH to Duane Post and Bruce Walters, PROVIDED, that they have continued in my employment to the end of the project.
/s/ Ralph Jones.”


. E. g. Potter v. Conley, 83 Kan. 676, 112 P. 608, 609 (1911) ; Bridgeport Mach. Co. v. McKnab, 136 Kan. 781, 18 P.2d 186, 188 (1933).


. Clark Lumber Co. v. Passig, 184 Kan. 667, 339 P.2d 280 (1959) ; Ekstrom United Supply Co. v. Ash Grove Lime & P. C. Co., 194 Kan. 634, 400 P.2d 707 (1965).


. Bridgeport Mach. Co. v. McKnab, 136 Kan. 781, 18 P.2d 186, at 188.


. Union Traction Co. v. Kansas Cas. and Surety Co., 112 Kan. 774, 213 P. 169 (1923).


. Toler v. Satterthwaite, 200 Kan. 103, 434 P.2d 814 (1967).


. See cases cited in 60 A.L.B. Anno. 1257, 1274-78; 36 Am.Jur. Mechanics’ Liens § 55.


. 51 C.J.S. Labor, p. 544.


. General Air Conditioning Corp. v. Stuewe, 156 Kan. 182, 131 P.2d 638 (1942).


. Pacific Portland Cement Co. v. Food Mach. & Chem. Corp., 178 P.2d 541 (9th Cir. 1949).


. Weiner v. Wilshire Oil Company, 192 Kan. 490, 389 P.2d 803, 808 (1964).


. Division No. 1360, Etc. v. Topeka Transportation Co., 200 Kan. 29, 434 P.2d 850, 855-56 (1967).


. Black’s Law Dictionary, Fourth Edition, p. 1750.


. Alabama Power Co. v. Federal Power Commission, 134 F.2d 602 (5th Cir. 1943).